THEAYJTORNEY               GENERAL
                    OF       XAS



                     No,vember3, 1961

IionorableJ. W. Edgar           Opinion No. iJW- 1185
Commissioner of Education
Texas Education Agency          Re:   Whether the boundaries
Austin, Texas                         and jurisdiction of a
                                      military reservation
                                      independent school
                                      district, created pur-
                                      suant to Article 275613
                                      of Vernon's Civil
                                      Statutes with boundaries
                                      co-extensive with the
                                      boundaries of the reser-
                                      vation automatically
                                      extend to include area
                                      or acreage that later
                                      becomes a part of or is
                                      added to the reservation
Dear Dr. Edgar:                       under the circumstances.
          Your request for opinion informs us that
Lackland Independent School District is the recognized
military base or reservation independent school district
serving Lackland Air Force Base, and that its authoriza-
tion provides that "the boundaries to be co-extensive
with boundaries of Lackland Air Force Base."
          We note that only a mile from Lackland Air
yorce Base lies the Medina base, another federal
reservation, located partly within the Northside Inde-
nendent School District of Bexar County. Request for
this opinion arose from the recent transfer by the
Tedera Government of two-hundred and thirty-five (235)
acres of the Medina base section of the Northside
District to Lackland Air Force Base, the new tract to
be known as Lackland Base Annex and is to be used by
Lackland for all purposes.  Further facts are that the
          District has authorized bonds for construction,
Ilort'hside
only some of which, however, have been issued.
          Your specific questions are as follows:

               "1. Do the boundaries and juris-
          diction of a military reservation
          indenendent school district created
Bonorable J. ?I.Edgar, page 2 (W-1185)

            pursuant to Artfcle 2756b with bound-
            aries co-extensive with the boundaries
            of the reservation automatically extend
            to Include area or acreage that later
            becomes a part of or is added to the
            reservation in the circumstances
            outlined.
                 “2. IJillthe issuance of school
            district bonds voted but unissued be
            prohibited should military reserva-
            tion area within the district auto-
            matically become included within the
            boundaries and jurisdiction of a
            military reservation independent
            school district originally created
            pursuant to Article 2756’0.”
            Article    275613of Vernon’s   Civil   Statutes
-yi-ovides in part    as   foliovJs:

                  “Section 1. That the State Board
            o; Education is ‘herebyauthorized and
            empowered to establish independent
            school districts upon any military
            reservations located with-i.n  the State
            of Texas, upon such terms and condi-
            tions  as may be agreed upon by the
            State Board of E&cation and the mili-
            tszy authorities; and such districts
            may be entitled to enumerate its scho-
            iantics, to share in the State .per
            capita apportionment, and suc‘hother
            orivileges as are noa granted.   to
            ind.ependentand common school districts.
                 “Provided, that the children who
            are entitled to attend the schools
            thus established, shall be those of
            the officers, warTant of;‘j.cers,
                                            soldiers
            and civilian employees resid,ingor
            employed ‘uponsuch reservations.
.   .




        Honorable J.   W.   Edgar, page 3 (WW-1185)

                 under such regulations as the Board
                 of Education may determine. Provided
                 further, that the Board of.Trustees
                 of such district shall have the
                 authority to transfer to any other
                 independent or common school district
                 maintaining adequate facilities and
                 standards for elementary, junior or
                 senior high schools, as set up by
                 the State Department of Education and
                 Southern Association, any school
                 children who can not be provided for
                 by the district of their residence."
                  We are of the opinion that there has been no
        change In the boundaries of the Northside and Lackland
        School Districts. The ownership of land does not affect
        the boundaries of a school district, Normdid the transfer
        by the Federal Government of land from one military
        reservation to another change the boundaries of the
        schoolsdistricts Involved. The scholastics residing
        on the Lackland Annex portion of the Northside District
        are residents of that District. Central Education
        Agency v. Independent School District-of El Paso, 152)
        Tex. 56, 254 S.W.2d 357, 359 (1953).
                  Our holding makes it unnecessary to consider
        your second question.


                               SUMMARY
                 The boundaries and jurisdiction of
                 a military reservation independent
                 school district created pursuant
                 to Article 2756b of Vernon's Civil
                 Statutes with boundaries co-extensive
                 with the boundaries of the reserva-
                 tion do not automatically extend to
                 include area or acreage which is a
                 part of another independent school
                 dlstrlct when that area later
                 becomes a part of the military reser-
                 vation.
Honorable J. W. Edgar, page 4 (W;l-ii85)

                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas


FDW:lgh                   BY
                               Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Wm.~'
    E. Allen
W. Ray Scruggs
Marvin Sentell
REVIZ~JEDFOR THE ATTOPNEY GENERAL
BY: Houghton Brownlee, Jr.